Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered August 9, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and placed her on probation for a period of 15 months, unanimously affirmed, without costs.
The court’s finding was based upon legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility, including its weighing of conflicting testimony (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Buckley, P.J., Mazzarelli, Andrias, Friedman and Sweeny, JJ.